Title: From John Adams to Oliver Wolcott, Jr., 6 August 1800
From: Adams, John
To: Wolcott, Oliver, Jr.



Dear Sir
Quincy August 6. 1800

In Answer to your Letter of the 26 of July, I have to inform you that although you omitted to enclose to me the Letter from John Cowper Esq as you intended yet as there are no Candidates for the office, that I know of, who ought to excite any hestitation, I am well Satisfied that you Should apply to the Secretary of State for Commissions for Mr Claude Thompson to be Collector of the Customs for the District of Brunswick in Georgia and inspector of the Revenue from Said Port, provided you are satisfied with Mr Cowpers recommendation.
To shew you the Passions that are continually excited by the Appointments and dismissions We are so often obliged to make I enclose a Letter I recd last night from Mr Jabez Bowen at Augusta. Such are the Reproaches, to which the most upright Actions of our Lives are lyable.
With great regard &c

J. Adams